Citation Nr: 0013994	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  97-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable disability evaluation for 
impotency.

2. Entitlement to an earlier effective date for the grant of 
service connection for impotency.

3. Entitlement to an earlier effective date for the grant of 
special monthly compensation based upon loss of use of a 
creative organ.

4. Entitlement to an earlier effective date for the grant of 
service connection for major depression and anxiety.

ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to July 
1955.

This case has been returned to the Board of Veterans' Appeals 
from a remand dated in January 1995.  The requested 
development has been completed and the case has been returned 
for completion of appellate review.  This appeal originates 
from decisions by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. The appellant's impotency is manifested by difficulty with 
intercourse due to pain and incomplete erection and 
intermittent dysuria and is not productive of deformity of 
the penis with loss of erectile power.

2. The Board denied service connection for an acquired 
psychiatric disorder in December 1979.

3. On March 18th, 1992, the RO received the appellant's 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder and his claim to service 
connection for impotency; the veteran perfected an appeal 
from the RO's denial of these claims.

4. In January 1995, the Board reopened the appellant's claim 
for service connection for an acquired psychiatric 
disorder and remanded the issue to the RO for additional 
development.

5. In August 1996, the RO granted service connection for 
major depression and anxiety and assigned a 50 percent 
evaluation effective from March 18th, 1992.  The denial of 
service connection for impotency was confirmed and 
continued.

6. In December 1996, the RO granted service connection and 
assigned a noncompensable disability evaluation for 
impotency secondary to the service-connected major 
depression and anxiety and granted special monthly 
compensation based upon the loss of use of a creative 
organ, both effective from March 18th, 1992.

7. The entitlement for the disability of impotency and the 
special monthly compensation benefit is derivative from 
the award of service connection for major depression and 
anxiety.


CONCLUSIONS OF LAW

1. The schedular criteria for a compensable disability 
evaluation for impotency are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, Diagnostic Codes 7599-7522 (1999).

2. The criteria for an effective date earlier than March 18th, 
1992 for the grant of service connection for major 
depression and anxiety, impotency and special monthly 
compensation based upon loss of use of a creative organ 
are not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 
C.F.R. 3.400(q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluation for Impotency

The appellant's claim for a compensable disability evaluation 
for impotency is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  His assertions regarding an increase in 
severity of the disability are deemed sufficient to render 
the claim plausible.  See Drosky v. Brown, 10 Vet. App. 251, 
254 (1997).  Furthermore, the Board finds that all relevant 
facts have been properly developed and no additional 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

The appellant's disability is evaluated pursuant to 38 C.F.R. 
Part 4 and VA's Schedule for Rating Disabilities.  The 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings provided therein represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous rating for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions.  38 
C.F.R. § 4.27.

The appellant's service-connected impotency is currently 
evaluated as analogous to deformity of the penis with loss of 
erectile power under Code 7522.  Where a deformity of the 
penis is shown with loss of the erectile power, a 20 percent 
disability evaluation is in order.  After careful review of 
the evidence of record in this case, the undersigned 
concludes that entitlement to a compensable disability 
evaluation for impotency is not shown.  Although the 
appellant has contended that he has difficulty with 
intercourse due to painful erections and also experiences 
intermittent dysuria, the objective medical evidence of 
record does not demonstrate the presence of a deformed penis 
nor has there been any findings of loss of erectile power.  
On VA genitourinary examination in February 1998, the 
examiner indicated that there was no significant cosmetic 
disability and no functional disability from a skin 
perspective on his penis.  On VA genitourinary examination in 
February 2000, although the appellant reported that there was 
a dorsal curvature of the penis with erections, the examiner 
did not indicate there were any deformities other than an 
extended meatus due to the past meatotomies.  The diagnosis 
was multiple meatotomies with resultant intermittent dysuria 
and painful intercourse.

The objective evidence of record as summarized above, fails 
to demonstrate the presence of a deformed penis.  
Furthermore, this evidence reflects that the appellant 
maintains the ability to have erections and can ejaculate, 
although he reported pain at the tip of the penis during 
intercourse.  Accordingly, the criteria for a compensable 
evaluation under Code 7522 have not been met.  In reaching 
this conclusion, the appellant's contentions and statements 
have been considered in conjunction with the medical evidence 
of record; however, these assertions regarding the severity 
of the service-connected impotency are found to be outweighed 
by the objective medical evidence of record.

In the absence of any additional competent evidence of record 
to establish the presence of deformity of the penis with loss 
of erectile power such to meet the criteria for a compensable 
evaluation under Code 7522, entitlement to an increased 
disability evaluation is not warranted.

II.  Earlier Effective Dates

The appellant contends that the effective dates for the award 
of service connection for major depression with anxiety, 
impotency and special monthly compensation based upon loss of 
use of a creative organ should be February 1975, the date of 
his original claim for service connection for an acquired 
psychiatric disorder instead of the assigned date of March 
18th, 1992.  

Review of the record reveals that in February 1979, the Board 
denied the appellant's claim for service connection for an 
acquired psychiatric disorder.  The Board found based upon 
the evidence then of record that a psychiatric disorder was 
not incurred in or aggravated by service nor was a 
psychiatric disorder shown to be proximately due to or the 
result of a service-connected disability.  The veteran's 
claim to reopen this issue was received by VA on March 18, 
1992.  In January 1995, the Board determined that the 
appellant had submitted new and material evidence, which was 
sufficient to reopen his claim for service connection.  The 
Board noted that the findings by a VA examiner in March 1992 
suggested a possible link between the appellant's service 
connected shell fragment wound and a psychiatric disorder.  
The claim was reopened and remanded to the RO for additional 
development.  In August 1996, after completion of the 
requested development, the RO concluded that entitlement to 
service connection for major depression and anxiety was 
warranted.  It was noted that findings on VA examination in 
March 1995 and on private examination in April 1995 
specifically related the presence of the appellant's 
depression and anxiety to his service-connected residuals of 
injuries.

Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), where new and 
material evidence has been submitted, which is other than 
service department records and is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  In this case, the RO assigned the effective date for 
the award of service connection for major depression and 
anxiety to March 18th, 1992, the date of receipt by VA of the 
appellant's petition to reopen his claim.  Since the evidence 
that served as the basis for the reopening was developed 
during the pendency of the claim submitted in March 1992, the 
earliest the effective date may be assigned is the date of 
claim.  In the absence of a claim of clear and unmistakable 
error in the December 1979 decision by the Board, there is no 
provision within the applicable laws or regulations which 
allow an effective based upon the reopening of the finally 
denied claim to predate the date of the claim to reopen.

Furthermore, with respect to the effective dates for the 
grant of service connection for impotency and special monthly 
compensation based upon loss of use of a creative organ, 
these benefits are derivative from the service-connected 
psychiatric disorder since the impotency was found to be 
secondary to the major depression and anxiety and eligibility 
for special monthly compensation for loss of use of a 
creative organ arises from the service connected disability 
of impotency.  Accordingly, the effective dates for these 
benefits are, in effect, governed by the effective date 
assigned for the major depression and anxiety.  Since service 
connection for an acquired psychiatric disorder was not 
granted until August 1996, with an effective date of March 
18th, 1992, the earliest effective date available for 
impotency and special monthly compensation based upon loss of 
use of a creative organ is also March 18th, 1992.

There is no additional evidence within the record to 
establish an effective date earlier than March 18th, 1992, 
for the award of service connection for major depression and 
anxiety, impotency and special monthly compensation based 
upon loss of use of a creative organ.



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

